Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detail Action
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
The application 17/061,569 is a reissued of U.S. Patent No. 10/091,429. In the amendment filed 10/01/21, 13-26 were added.
This is a Non-Final Action

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/662,172, filed on 8/31/2017.

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10/091,429 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).


Oath/Declaration
Claims 1-26 are rejected as being based on a defective reissue declaration under 35 U.S.C. 251 as set forth be below.  (see 37 CFR 1.175)
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175and MPEP § 1414.
The "at least one error" which is relied upon to support the reissue application must be set forth in the oath/declaration. It is not necessary, however, to point out how (or when) the error arose or occurred. Further, it is not necessary to point out how (or when) the error was discovered. If an applicant chooses to point out these matters, the statements directed to these matters will not be reviewed by the examiner, and the applicant should be so informed in the next Office action. What is needed for the oath/declaration statement as to error is the identification of "at least one error" relied upon. For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. The corresponding corrective action which has been taken to correct the original patent need not be identified in the oath/declaration. If the initial reissue oath/declaration "states at least one error" in the original patent, and, in addition, recites the specific 
In the declaration filed on 1/20/20, applicant replied on the following broadening claims as the reason for reissue “new independent claims 13 and 20 do not require the ‘when the measure distance is satisfied for a specific distance condition” and “when the measured distance is not satisfied for the specific distance condition’ features as recited in original independent claims 1 and 7.”  Since, as explained below, these omitted limitations are subject matter surrendered in the application for the patent upon which the present reissue is based.  the new-claims are impermissible recapture of broadened claimed subject matter.  Therefore, the declaration is improper and a new declaration is required.


Rejection, 35 U.S.C. 251, Recapture
The reissue oath/declaration filed with this application is defective because none of the errors which are relied upon to support the reissue application are errors upon which a reissue can be based. See 37 CFR 1.175 and MPEP § 1414.
The reason for reissue is improper because the broadened subject matter recaptures subject matter surrendered in the application for the patent upon which the present reissued is based.
Claims 1-26 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claims 13-26 are rejected under 35 U.S.C. 251  as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis. In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The recapture rule as a three-step process:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 

If an original patent claim limitation now being omitted or broadened in the present reissue application was originally relied upon by applicant in the original application to make the claims allowable over the art, the omitted limitation relates to subject matter previously surrendered by applicant. The reliance by applicant to define the original patent claims over the art can be by presentation of new/amended claims to define over the art, or an argument/statement by applicant that a limitation of the claim(s) defines over the art. To determine whether such reliance occurred, the examiner must review the prosecution history of the original application (of the patent to be reissued and any related application(s)) for surrender of claimed subject matter which may result in recapture. The prosecution history includes the rejections and applicant’s arguments made therein.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

With respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012). As pointed out by the court, "[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made." Id. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If applicant did not surrender any subject matter in the prosecution of the original application, the analysis ends and there is no recapture.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) If applicant did surrender subject matter in the original application prosecution, the examiner must then determine whether any of the broadening of the reissue claims is in the area of the surrendered subject matter. The examiner must analyze all of the broadening aspects of the reissue claims to determine if any of the omitted/broadened limitation(s) are directed to limitations relied upon by applicant in the original application to make the claims allowable over the art. 
(3) Finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule. 

Analysis:
	By applying the three-step process of the recapture, the independent claim 6 has recaptured broadened claimed subject matter surrendered in the application for the patent.
1) Step 1:

“in response to a capture command; capture both a first image taken by the first camera and a second image taken by the second camera when the measured distance is satisfied for a specific distance condition; and capture the first mage only when the measured distance is not satisfied for the specific distance condition” 

2) Step 2:
The broader aspects of the reissue claims, the omitted limitation, relate to subject matter surrendered in the original prosecution.  The following the limitations were amended into the claims during the prosecution of the original patent, application number 15/662,172.
Claim 1: “captured both a first image taken by the first camera and a second image taken by the second camera when the measure distance is satisfied for a specific distance condition; and capture the first image only when the measured distance is not satisfied for the specific distance condition’.” (Amended on 03/21/18)
And in the remark filed along with the amendment, applicant remarked that “Son fails to teach or suggest, at least, ‘in response to a capture command; capture both a first image taken by the first camera and a second image taken by the second camera when the measured distance is satisfied for a specific distance condition; and capture the first mage only when the measured distance is not satisfied for the specific distance condition.’”

3) Step 3:
.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shiraki US 2007/0146503 in view of Son, US 2007/0285550.

16/918,182
Shiraki, US 2007/0146503 in view of Son, US 2007/0285550
13
A mobile terminal, comprising:


A memory; 
A screen;
A touch screen;
Shiraki (see Fig. 1 element 70)
Shiraki (see Fig. 1 element 80)
Son discloses an imaging device with a display that displays an image captured by a wide angle lens and an image captured by a zoom lens combined, wherein the display is a touchscreen (see para 45 and 63-64).


A first camera having a first capturing angle;
Shiraki See Fig 1, element 30;

A second camera having a second capturing angle that is wider than the first capturing angle, wherein the first camera and the second camera are located on one side of the mobile terminal; and 
Shiraki See Fig 1, element 20;

A controller configured to:
Shiraki See Fig. 1, element 50

Cause the touch screen to display a first preview image of the first preview image of the first camera, a second preview image of the second camera, or both the first second preview images overlapping each other;
Shiraki See Fig. 7A para 41-42, 53 and para 70;


Determine a value related to a distance between the mobile terminal and a subject to be captured via the first or second camera; and 
Shiraki teaches auto-focus determine the distance between device and the subject. 

In response to a capture command;
Capture both a first image taken by the first camera and a second image taken by the second camera when the value satisfies a specific condition; and 
Capture the first image only when the value when not satisfy the specific condition.
See Shiraki Fig. 4, step S1018, and para 47-48
See Shiraki Fig. 7A para 41-42,
See Shiraki Fig. 4 Step S1029 and para S53-54.



Claims 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraki, US 2007/0146503 in view of Son, US 2007/0285550 and Chen US 2015/0085083.


16/918,182
Shiraki, US 2007/0146503 in view of Son, US 2007/0285550 and Chen US 2015/0085083
14
The mobile terminal of claim 13, wherein the specific condition is a distance related condition.
Chen teaches a specific distance determine wide or stereoscopic mode. (p 0013 and 0038)


The mobile terminal of claim 14, condition is satisfied when the value indicates that the distance between the mobile terminal and the subject is greater than a prescribed 
distance.

Chen teaches determine the distance between mobile terminal and the subject is greater than a distance, (see Chen p0036) the camera would rotate to between t wide and stereoscopic mode.
16
The mobile terminal of claim 15, wherein the controller is further configured to: cause the touch screen to display an image synthesized from the captured first image and second image.
See Shiraki Fig. 4, step S1018, and para 47-48
See Shiraki Fig. 7A para 41-42,
See Shiraki Fig. 4 Step S1029 and para S53-54.
Chen teaches a specific distance determine wide or stereoscopic mode. (p 0013 and 0038)
Chen teaches determine the distance between mobile terminal and the subject is greater than a distance, (see Chen 

The mobile terminal of claim 16, wherein the controller is further configured to: cause the touch screen to display a graphic element to adjust a ratio of the first image to the second image for the synthesized image.
Son discloses an imaging device with a display that displays an image captured by a wide angle lens and an image captured by a zoom lens combined, wherein the display is a touchscreen (see para 45 and 63-64).
Chen teaches determine the distance between mobile terminal and the subject is greater than a distance, (see Chen p0036) the camera would rotate to between t wide and stereoscopic mode.

18
The mobile terminal of claim 16, wherein the synthesized image is generated by overlapping the first image and the second image such that an object in the first image coincides with the same object in the second image.
Chen teaches determine the distance between mobile terminal and the subject is greater than a distance, (see Chen p0036) the camera would rotate to between t wide and stereoscopic mode.

19
The mobile terminal of claim 16, wherein the controller is further configured to:



Chen teaches determine the distance between mobile terminal and the subject is greater than a distance, (see Chen p0036) the camera would rotate to between t wide and stereoscopic mode.


A method for controlling a mobile terminal comprising a touch screen, a first camera having a first capturing angle, and a second camera having a second capturing angle that is wider than the first capturing angle, wherein the first camera and the second camera are located on one side of the mobile terminal, the method comprising:
Shiraki (see Fig. 1 element 70)
Shiraki (see Fig. 1 element 80)
Son discloses an imaging device with a display that displays an image captured by a wide angle lens and an image captured by a zoom lens combined, wherein the display is a touchscreen (see para 45 and 63-64).
It would have been obvious to one of ordinary skill in the art at the time of invention to have been motivated modify Shiraki, US 2007/0146503, in view of Son, US 2007/0285550 to have the screen be a touch screen, in order to 

displaying, on the touch screen, a first preview image of the first camera, a second preview image of the second camera, or both the first and second preview images overlapping each other;

Shiraki See Fig 1, element 30;
Shiraki See Fig 1, element 20;

determining a value related to a distance between the mobile terminal and a subject to be captured via the first or second camera; and

Shiraki See Fig. 7A para 41-42, 53 and para 70;
Chen teaches a specific distance determine wide or stereoscopic mode. (p 0013 and 0038)
It would have been obvious to an artisan at the time of the invention to include Chen’s teaching with system of Shiraki in order to allow the system to capture the clear image of the object.

in response to a capture command:
capturing both a first image taken by the first camera and a second image taken by the second camera when the value satisfies

See Shiraki Fig. 7A para 41-42,



The method of claim 20, wherein the specific condition is a distance-related condition.
Chen teaches determine the distance between mobile terminal and the subject is greater than a distance, (see Chen p0036) the camera would rotate to between t wide and stereoscopic mode.
22
The method of claim 21, wherein the specific condition is satisfied when the value indicates that the distance between the mobile terminal and the subject is greater than a prescribed distance.
Son discloses an imaging device with a display that displays an image captured by a wide angle lens and an image captured by a zoom lens combined, wherein the display is a touchscreen (see para 45 and 63-64).

23
The method of claim 22, further comprising:
displaying, on the touch screen, an image synthesized from the captured first image and second image.
Son discloses an imaging device with a display that displays an image captured by a wide angle lens and an image captured by a zoom lens combined, wherein the display is a touchscreen (see para 45 and 63-64).
Chen teaches determine the distance between mobile terminal and the subject 


The method of claim 23, further comprising:
displaying, on the touch screen, a graphic element to adjust a ratio of the first image to the second image for the synthesized image.
Son discloses an imaging device with a display that displays an image captured by a wide angle lens and an image captured by a zoom lens combined, wherein the display is a touchscreen (see para 45 and 63-64).
Chen teaches determine the distance between mobile terminal and the subject is greater than a distance, (see Chen p0036) the camera would rotate to between t wide and stereoscopic mode.

25
The method of claim 23, wherein the synthesized image is generated by overlapping the first image and the second image such that an object in the first image coincides with the same object in the second image.
Chen teaches determine the distance between mobile terminal and the subject is greater than a distance, (see Chen p0036) the camera would rotate to between t wide and stereoscopic mode.


The method of claim 23, further comprising:
Displaying, on the touch screen, preview image synthesized from the first preview image and the second preview image before the first image and the second image are captured when the value satisfies the specific condition. 
Son discloses an imaging device with a display that displays an image captured by a wide angle lens and an image captured by a zoom lens combined, wherein the display is a touchscreen (see para 45 and 63-64).
Chen teaches determine the distance between mobile terminal and the subject is greater than a distance, (see Chen p0036) the camera would rotate to between t wide and stereoscopic mode.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENG KE whose telephone number is (571)272-4062. The examiner can normally be reached M-F 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PENG . KE
Examiner
Art Unit 3992



/PENG KE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/William H. Wood/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992